Exhibit 10(b)(15)(g)


EXECUTION VERSION



SIXTH AMENDMENT TO
NOTE PURCHASE AGREEMENT
(NEWSTAR COMMERCIAL LEASE FUNDING I, LLC)
THIS SIXTH AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of August 27, 2014
(this “Amendment”), is entered into by and among NEWSTAR COMMERCIAL LEASE
FUNDING I, LLC, a Delaware limited liability company, as the borrower (in such
capacity, together with its successors and permitted assigns, the “Borrower”),
NEWSTAR EQUIPMENT FINANCE I, LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “NEF”), as the servicer (in such
capacity, together with its successors and permitted assigns, the “Servicer”)
and as the originator (in such capacity, together with its successors and
permitted assigns, the “Originator”), NEWSTAR FINANCIAL, INC., a corporation
(together with its successors and permitted assigns, “NewStar Financial”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the lender
(in such capacity, together with its successors and assigns, the “Lender”),
WELLS FARGO SECURITIES, LLC, a Delaware limited liability company (together with
its successors and assigns, “WFS”), as deal agent (in such capacity, together
with its successors and assigns, the “Deal Agent”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as the backup servicer (in
such capacity, together with its successors and assigns, the “Backup Servicer”)
and the trustee (in such capacity, together with its successors and assigns, the
“Trustee”). Capitalized terms used and not otherwise defined herein are used as
defined in the Agreement (as defined below).
R E C I T A L S
WHEREAS, the parties hereto entered into that certain Note Purchase Agreement,
dated as of November 16, 2012 (as amended, restated or otherwise modified from
time to time, the “Agreement”); and
WHEREAS, the parties hereto previously amended the Agreement as of September 26,
2013, December 12, 2013, January 30, 2014, February 28, 2014 and May 30, 2014;
and
WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as provided herein as of August 27, 2014 (the “Amendment Date”).
NOW, THEREFORE, in consideration of the premises, mutual covenants and other
good and valuable consideration contained herein, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:
A G R E E M E N T
Section 1.    Amendments.
(a)“Exhibit K Form of Release of Contract File” of the Agreement is amended and
restated in its entirety and is replaced by Exhibit A hereto.
(b)“Schedule IV Forms of Contracts” is amended to include the additional forms
attached as Exhibit B hereto.
(c)The following items on “Schedule V Eligible Contract Criteria” are amended
and restated in their entirety as follows:
(i)
item (4):





--------------------------------------------------------------------------------



“(4)    such Contract was originated by the Originator or NewStar Financial or,
in the case of a Permitted Ownership Arrangement, through a Grantor Trust in the
ordinary course of business and in accordance in all material respects with the
Credit and Collection Policy as in effect at the time of such origination except
to the extent permitted by Portfolio Concentration Criteria clause (x) and
provided such exception has been approved by the Investment Committee and the
Underwriting Committee of the Servicer (in each case, as described in the Credit
and Collection Policy);”
(ii)
item (16):

“(16)    the Contract provides that the Servicer may accelerate, or cause the
acceleration of, all remaining Scheduled Payments or, with respect to a True
Lease, may demand, or cause the demand of, payment of a stipulated loss amount
as liquidated damages provided that amount shall not be less than an amount
equal to the Discounted Contract Balance of such Contract, if the Lessee is in
default after any applicable cure period under any of its obligations under such
Contract (for the sake of clarity, for purposes of this item, “Contract,” when
referring to Permitted Ownership Arrangement Equity, shall mean the Permitted
Ownership Arrangement Equity together with the related Aircraft Lease);”
(iii)
item (20):

“(20)    the funds to purchase the Equipment have been disbursed and the Lessee
thereunder has represented to the Originator, Qualified Third Party Agent, Owner
Trustee or Grantor Trust, as applicable, that it has accepted and has had
reasonable opportunity to inspect such Equipment or has otherwise waived such
acceptance;”
(iv)
item (22):

“(22)    the term to maturity (i.e., the date the final Scheduled Payment is due
from the Lessee thereunder) of such Contract as of its date of origination does
not exceed 60 months; provided, however, for Contracts for Aircraft,
Construction, Industrial/Manufacturing Equipment, Marine, Mining/Oil & Gas,
Printing & Publishing, Transportation or Food Processing Equipment (each as
described in the Credit and Collection Policy), the term to maturity of such
Contract as of its date of origination does not exceed 84 months;”
(v)
item (23):

“(23)    the terms and conditions of such Contract are substantially similar to
the terms and conditions included in one of the “form of Contracts” provided to
the Deal Agent prior to the Amendment Date and attached as Schedule IV to the
Note Purchase Agreement or, with respect to a Permitted Ownership Arrangement,
meet the terms and conditions set forth in Section 6.18 of the Note Purchase
Agreement;”
(vi)
item (25):

“(25)    as of the Cut-Off Date with respect thereto, neither the transfer and
assignment of such Contract to the Originator or from the Originator to the
Borrower, nor the pledge of such Contract to the Trustee, will violate any law,
treaty, rule, regulation or



--------------------------------------------------------------------------------



order or determination of an arbitrator or Governmental Authority applicable to
such Contact;”
(vii)
item (27):

(27)    either (i) the Contract does not require the prior written notification
to or consent of a Lessee or contain any other restriction on the transfer or
assignment of the Contract by the Originator or Qualified Third Party Agent or
the Borrower or (ii) the Contract requires delivering of notice to or consent of
the related Lessee and such notification or consent shall have been obtained
prior to its Addition Date;
(viii)
item (30):

“(30)    (i) prior to the sale to the Borrower, the Originator or the Grantor
Trust owned the Contract and such Contract was free and clear of all Liens
(other than Permitted Liens); (ii) other than with respect to a Permitted
Ownership Arrangement, following the transfer of such Contract to the Borrower
by the Originator pursuant to the Purchase Agreement, the Borrower owns the
Contract and the related Assets free and clear of any Lien (other than Permitted
Liens); provided, however, that for administrative convenience under the
Purchase Agreement, any Contract may be originally titled in the name of the
Borrower and (iii) with respect to a Permitted Ownership Arrangement, following
the transfer of the Permitted Ownership Arrangement Equity to the Borrower by
the Originator pursuant to the Purchase Agreement, the Borrower owns the
Permitted Ownership Arrangement Equity free and clear of any Lien (other than
Permitted Liens), provided, however, that for administrative convenience under
the Purchase Agreement, any Permitted Ownership Arrangement Equity may be
originally titled in the name of the Borrower, and the Grantor Trust owns the
Aircraft Lease and related Assets free and clear of all Liens (other than
Permitted Liens) and has entered into a Permitted Ownership Arrangement
guarantee for the benefit of the Trustee secured by a collateral assignment of
the Aircraft Lease and mortgage on the related Assets to the Trustee so long as
the Trustee agrees for the benefit of the lessee under such Aircraft Lease that,
in the absence of an event of default thereunder, it will not disturb such
lessee’s quiet enjoyment of the related Assets leased thereunder;
(ix)
item (31):

(31)    no Person (other than the Borrower, the related Lessee or the Owner
Trustee or Grantor Trust, as applicable, with respect to a Permitted Ownership
Arrangement) has an interest in the Contract or any related Equipment (other
than the holders of any Permitted Liens and the Owner Trustee or Grantor Trust,
as applicable, with respect to a Permitted Ownership Arrangement);
(x)
item (33):

(33)    such Contract contains provisions customary to similar financing
agreements for Equipment, sufficient and enforceable (except as may be limited
by applicable Insolvency Laws and the availability of equitable remedies) to
enable the Borrower (or its assignees or pledgees, including the Lender) to
realize against or, with respect to the Permitted Ownership Arrangement, to
cause the Owner Trustee to realize against the Equipment related thereto (to the
extent such Equipment secures or supports the payment of the Contract);



--------------------------------------------------------------------------------



(xi)
item (38):

(38)    the Contract and any related Equipment have not been sold, transferred,
assigned or pledged by the Borrower or the Originator to any other Person other
than under the Note Purchase Agreement and the Purchase Agreement, as
applicable, and, (A) with respect to a Contract that is a “true lease,” any
Equipment related to such true lease is owned by the Borrower or, with respect
to a Permitted Ownership Arrangement, the related Grantor Trust, free and clear
of any Liens of any third parties other than Permitted Liens and (B) with
respect to any other Contract that is not a “true lease,” such Contract is
secured by a fully perfected Lien of the first priority on the related
Equipment;
(xii)
item (42):

“(42)    if such Contract (a) relates to Titled Equipment, (i) the Contract is
of a type listed in Eligibility Contract Criteria (48) below, and (ii) (A) the
Lessee is noted as owner and the Originator or the Borrower is noted as
lienholder on the related certificate of title, (B) the Originator or the
Borrower is noted as owner and no Person (other than the Trustee) is noted as
lienholder on the related certificate of title or (C) the title is held under a
Permitted Titling Agency Arrangement, (b) is a third party agented loan or
lease, it meets the criteria set forth in Section 6.1(c) of the Note Purchase
Agreement or (c) relates to an Aircraft and is subject to a Permitted Ownership
Arrangement, (i) it meets the criteria set forth in Section 6.18 of the Note
Purchase Agreement with respect thereto, (ii) the related Aircraft Lease
satisfies the criteria identified on this Schedule V, and (iii) the related
Lessee under the Aircraft Lease is an Eligible Lessee;”
(xiii)
item (47):

“(47) the Equipment relating to such Contract is of a type listed in item (p),
(q) or (cc) of the Portfolio Concentration Criteria;”
(xiv)
item (48):

“(48)    such Contract is (a) an Equipment Lease Contract, (b) a Fair Market
Value Lease, (c) a Finance Lease, (d) a First Amendment Lease, (e) a Conditional
Sale Lease, (f) an Eligible Lease Discounting Obligation, (g) a TRAC Lease, (h)
a True Lease, (i) an Equipment Loan or (j) a Permitted Ownership Arrangement and
related Aircraft Lease and the related Permitted Ownership Arrangement Equity.”
(d)The following items on “Schedule VI Portfolio Concentration Criteria” are
amended and restated in their entirety:
(i)
item (f):

“(f)    the Discounted Contract Balance of Contracts related to Lessees in any
one industry shall not exceed 20.0% of ADCB, provided that one industry may
constitute up to 25% of ADCB;”
(ii)
item (g):




--------------------------------------------------------------------------------



“(g)    the Discounted Contract Balance of the top three states shall not exceed
60% of ADCB;”
(iii)
item (h):

“(h)    the Discounted Contract Balance of one state in the top three states
shall not exceed 25% of ADCB;”
(iv)
item (i):

“(i)    except as provided in clause (h) above, the Discounted Contract Balance
of one state shall not exceed 17.5% of ADCB;”
(v)
item (m):

“(m)    the Discounted Contract Balance of Contracts that pay on a basis other
than monthly shall not exceed 20% of ADCB;”
(vi)
item (q):

“(q)    the Discounted Contract Balance of Contracts related to a specific
Equipment type set forth below shall not exceed the greater of (i) 20% of ADCB
and (ii) $15,000,000; provided, however, that notwithstanding that Food
Processing and Restaurant Equipment in the aggregate shall not exceed the
greater of (i) 20% of ADCB and (ii) $15,000,000, the Discounted Contract Balance
of Contracts related to Restaurant Equipment shall not exceed 10% of ADCB:”
Equipment Type List
Automotive
Banking
Computer & IT
Electrical
Food Processing & Restaurant
Furniture Fixtures & Equipment
Industrial & Manufacturing
Marine
Materials Handling
Medical Equipment
Office Equipment
Printing & Publishing
Software
Telecommunications
Transportation
Vocational Trucking

(vii)
item (s):




--------------------------------------------------------------------------------



“(s)    the Discounted Contract Balance of Contracts related to any one
Originating Lessor (and its Affiliates) shall not exceed 7.5% of ADCB for all
other Contracts originated by an Originating Lessor;”
(e)The following new items are added to “Schedule VI Portfolio Concentration
Criteria”:
(i)
new item (cc):

“(cc)    The Discounted Contract Balance of Contracts related to Equipment in
Aircraft, Construction, or Mining/Oil & Gas shall not exceed the greater of (i)
7.5% of ADCB and (ii) $6 million for each such Equipment type;”
(ii)
new item (dd):

“(dd)    the Discounted Contract Balance of Contracts related to a specific
Equipment type that is not referred to in items (p), (q) or (cc) above, shall
not exceed 0% of ADCB; and”
(iii)
new item (ee):

“(ee) the Discounted Contact Balance of contracts related to TRAC Leases in the
aggregate shall not exceed 15% of ADCB.”
(f)“Schedule VII Equipment Finance Credit and Collection Policy” is hereby
replaced with the Equipment Finance Credit and Collection Policy attached hereto
as Exhibit C.
(g)“Schedule VIII Equipment Management Policy” is hereby replaced with the
Equipment Management Policy attached hereto as Exhibit D.
(h)In Section 1.1(b), the following definitions are amended and restated or
added, as applicable, in their entirety as follows:
Advance Limit: At any time, $75,000,000, as such amount may vary from time to
time upon written agreement of the Deal Agent, the Lender and the Borrower;
provided the Borrower may, with the written consent of the Deal Agent, add
additional Persons as Lenders and increase the commitments hereunder provided
that (i) the commitment of any Lender may only be increased with the prior
written consent of such Lender and the Deal Agent, (ii) no Turbo Event, Event of
Default or Servicer Default shall have occurred and be continuing and (iii) the
Transaction Documents shall be amended (or restated and amended) in a manner
mutually agreeable to all parties thereto as necessary or desirable in
connection therewith; provided, further, that on or after the Revolving Period
Termination Date, the Advance Limit shall mean the aggregate Outstanding Amount.
Applicable Law: All existing and future applicable laws, common laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of, interpretations by and binding agreements with any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
and Regulation Z and Regulation B of the Board of Governors of the Federal
Reserve System), and applicable judgments, decrees, injunctions, writs, orders,
or line action of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.



--------------------------------------------------------------------------------



Aircraft: Defined in Section 6.18.
Aircraft Lease: Defined in Section 6.18.
Contract: Any Equipment Lease Contract (including any Conditional Sale Lease,
Fair Market Value Lease, Finance Lease, First Amendment Lease, TRAC Lease or
True Lease), Lease Discounting Obligation (together with any Underlying Lease
which is pledged as security for a Lease Discounting Obligation that is part of
the Asset Pool), Equipment Loan or Permitted Ownership Arrangement (together
with any Aircraft Lease related to any Permitted Ownership Arrangement and the
related Permitted Ownership Arrangement Equity) in which the Borrower acquires
any right, title or interest from the Originator pursuant to the Purchase
Agreement; provided, that a Contract that is repurchased or substituted by the
Originator in accordance with the terms of the Purchase Agreement and this
Agreement or is otherwise sold by the Borrower in accordance with the terms of
this Agreement shall no longer be a Contract hereunder.
Contract File: With respect to each Contract, the following documentation, if
applicable to such type of Contract: (a) the one and only manually executed
original of the loan or lease agreement, along with executed original promissory
notes or security agreements, if any (together, the “Original Contract”); (b)
evidence of the filing of all UCC-1 financing statements showing the related
Lessee as debtor/lessee and the Originator as secured party/lessor, and the
Equipment the subject of the Contract as collateral (provided that evidence of
the filing may include a copy of a receipt of an online confirmation of the
filing provided further that filed UCC be delivered upon receipt but in no event
later than 60 days after filing); (c) an original, executed assignment of the
Originator conveying the Assets from the Originator to the Borrower and evidence
of the filing of a UCC-1 financing statement with respect thereto showing the
Originator as debtor/seller, the Borrower as secured party/buyer and the Trustee
as assignee/secured party (provided that evidence of the filing may include a
copy of a receipt of an online confirmation of the filing provided further that
filed UCC be delivered upon receipt but in no event later than 60 days after
filing); (d) the original (with respect to the first Advance made hereunder with
respect thereto) of the related master lease agreement and any related schedule
with respect to which the related Advance is being made and thereafter the
original of any related schedule with respect to which the Advance is being
made; (e) a certificate of acceptance and delivery of the Equipment the subject
of the Contract, duly executed by the related Lessee; (f) evidence of insurance
maintained by the Lessee with respect to the related Equipment (if any); (g) if
the Equipment related to the Contract is Titled Equipment, a copy of an
application for certificate of title and any of (i) the original certificate of
title, (ii) certificate of lien, or (iii) other notification issued by the
registrar of titles of the applicable jurisdiction (provided that any of items
(i) through (iii) shall be provided upon the receipt but in no event later than
60 days after submission of the application); (h) copies of each invoice with
respect to original equipment purchase; (i) all documents relating to internal
credit approval for such Contract; (j) any appraisal with respect to the related
Equipment (which may be a copy of an appraisal included in the internal credit
approval memorandum provided in clause (i)); (k) if such Contract is being
serviced by Qualified Third Party Agent, a copy of all agreements executed by
such Qualified Third Party Agent to the extent related to such Contract, (l) if
such Contract is subject to a Permitted Titling Agency Arrangement, the original
of the related power of attorney as well as copies of all the related agreements
and documents related to such arrangement, (m) if such Contract was not
originated by NEF, (i) an executed original assignment from the originating
entity to NEF and a copy of any related master agreement between the originating
entity and NEF and (ii) an executed original notice and acknowledgment executed
by the originating entity, NEF and the lessee or obligor (provided that clause
(i) and clause (ii) may be included in a single agreement); (n) with respect to
any Lease



--------------------------------------------------------------------------------



Discounting Obligation, the Lease Discounting Documentation (together with all
applicable items addressed in clauses (a) – (m) and (p) of this definition);
(o) with respect to any Permitted Ownership Arrangement the original Aircraft
Lease, an original Aircraft Lease guaranty of lessee’s obligations thereunder,
if any, beneficial ownership certificate, an original of the Permitted Ownership
Arrangement Documents described in clause (ii) of the definition thereof and
copies of any other Permitted Ownership Arrangement Documentation (including all
applicable items addressed in clauses (e), (f), (h), (i), (j) and (p) of this
definition and, (p) to the extent required to be obtained under the Credit and
Collection Policy, copies of all other instruments, documents, legal opinions
and warranties directly relating to such Contract (or the Equipment the subject
thereof), including all security and books, records and computer tapes related
to the foregoing. Except as otherwise provided in clauses (a), (c), (d), (l) and
(m), the information described above may be held, maintained and delivered
electronically.
Credit and Collection Policy: The written Equipment Finance Credit and
Collections Policy of the Originator and the initial Servicer in effect on the
Amendment Date and set forth on Schedule VII, as amended or supplemented from
time to time in accordance with Section 5.2(m) and Section 5.5(e). In the event
that a Successor Servicer becomes the Servicer hereunder, the Credit and
Collection Policy shall be the policies and procedures that such Successor
Servicer uses to service similar assets for its own account or the account of
others.
Defaulted Contract: (a) A Contract as to which all or any portion of any one or
more Scheduled Payments remains unpaid for at least ninety (90) days from the
original due date for such payment, (b) a Contract as to which the Lessee
thereof or any Person obligated thereon is subject to an Insolvency Event, (c) a
Contract as to which the Servicer has determined or should have determined in
accordance with its Credit and Collection Policy that (i) it will not make a
Servicer Advance because it believes such Servicer Advance would not be
recoverable, (ii) a prior Servicer Advance is unrecoverable or (iii) such
Contract is not collectible or is subject to repossession, (d) a Contract with
respect to which the Servicer has entered into a waiver, modification or
amendment in violation of Section 6.4(a), (e) a Non-Compliant Lease Discounting
Obligation or (f) a Non‑Compliant Aircraft Lease. In addition, Deemed Defaulted
Underlying Leases shall be deemed to be Defaulted Contracts.
Discounted Contract Balance: With respect to any Contract added (or to be added)
to the Asset Pool during the current Collection Period, as of the related
Cut-Off Date or, with respect to any Contract added to the Asset Pool in a prior
Collection Period, as of the last day of the immediately preceding Collection
Period, the present value of all remaining unpaid Scheduled Payments (including,
for the avoidance of doubt, all Contractual Transition Rents) becoming due under
such Contract after such Cut-Off Date or last day of the immediately preceding
Collection Period, as applicable, discounted monthly at the applicable Discount
Rate. Other than in connection with the calculation of Servicing Fee, in which
case the Discounted Contract Balance of a Defaulted Contract shall be calculated
as set forth in the preceding sentence, the Discounted Contract Balance for a
Defaulted Contract shall be $0. For the avoidance of doubt, the Discounted
Contract Balance for Lease Discounting Obligations shall be calculated in
reference to the related Underlying Leases and for Permitted Ownership
Arrangement Equity shall be calculated in reference to the related Aircraft
Lease.
Eligible Lease Discounting Obligation: A Lease Discounting Obligation that meets
all of the following criteria:



--------------------------------------------------------------------------------



(a)    the Borrower (as assignee of the Originator) has a first priority
security interest in the Originating Lessor’s right, title and interest in (i)
the specific property secured under the related Underlying Leases pledged as
security for such obligation, (ii) the Underlying Leases themselves, and (iii)
all rentals and other amounts due and to become due under the Underlying Leases;
(b)    each Underlying Lease pledged as security for the obligations under the
Lease Discounting Note satisfies the criteria identified on Schedule V;
(c)    the related Lessee is an Eligible Lessee;
(d)    the Borrower has the right (i) to service the Underlying Lease and is
performing all billing and collecting related to the Underlying Leases (subject
to Section 6.1) and, (ii) upon a default under any such Underlying Lease, to
foreclose on the related Equipment directly against the related Lessee without
the approval or involvement of the Originating Lessor; and
(e)    the related Lessee has been notified of the assignment of the Underlying
Lease to the Borrower, has acknowledged such assignment and has been directed to
make all payments related to the Underlying Lease directly to the Lockbox
Account.
Environmental Laws: Any and all Applicable Laws and all other foreign, federal,
state and local laws, statutes, ordinances, rules, regulations, permits,
licenses, approvals, interpretations and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, disclosing, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Material Transportation Act (49
U.S.C. § 331 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. §
300, et seq.), the Environmental Protection Agency’s regulations relating to
underground storage tanks (40 C.F.R. Parts 280 and 281), and the Occupational
Safety and Health Act (29 U.S.C. § 651 et seq.), and the rules and regulations
thereunder and their state equivalents, each as amended or supplemented from
time to time.
Equipment Lease Contract: Each lease of Equipment to a Lessee made or acquired
by the Originator or, with respect to Aircraft, an Aircraft Lease made or
acquired by a Grantor Trust with respect to which the Borrower owns the
Permitted Ownership Arrangement Equity. For the avoidance of doubt, each
separate lease schedule, together with its applicable master lease shall
constitute a separate Equipment Lease Contract hereunder.
Equipment Loan: A fixed or variable rate loan to a Lessee secured by a first
priority perfected security in (a) Equipment that had been purchased new by the
Lessee and is, at the time of origination of such equipment loan, one year old
or less or (b) Used Equipment, in each case, owned by such Lessee.
Equipment Management Policy: The written Equipment Management Policy of the
Originator and the initial Servicer in effect on the Amendment Date and set
forth on Schedule VIII,



--------------------------------------------------------------------------------



as amended or supplemented from time to time in accordance with Section 5.2(m)
and Section 5.5(e). In the event that a Successor Servicer becomes the Servicer
hereunder, the Equipment Management Policy shall be the policies and procedures,
if any, that such Successor Servicer uses to service similar assets for its own
account or the account of others.
Excluded Amounts: Without duplication, (a) any amount received by the Servicer,
the Borrower or any Affiliate thereof or on deposit in the Collection Account on
or with respect to any Asset in the Asset Pool and the related Equipment which
amount is attributable to the payment of any tax, fee or other charge imposed by
any Governmental Authority on such Asset, the related Equipment or any amount
payable in respect thereof, (b) any amount representing a reimbursement or
payment of insurance premiums or of any maintenance reserve or security deposit
(other than any such maintenance reserves, security deposit applied by the
Borrower to the Scheduled Payments under the related Contract and any insurance
proceeds paid or reimbursed to the lessee or obligor for repairs or replacements
under and in accordance with the related Contract), (c) any amount required to
be deposited in the T&I Reserve Account, and (d) any amount with respect to any
Contract retransferred or substituted for upon the occurrence of a Warranty
Event or that is otherwise replaced by a Substitute Contract or that is
otherwise sold by the Borrower pursuant to this Agreement, to the extent such
amount is attributable to a time after the effective date of such replacement or
sale.
FAA: Defined in Section 6.18.
Fair Market Value Lease: A non-cancelable, triple net, hell or high water direct
finance or operating lease with an End of Term Fair Market Value purchase option
at the end of the base term.
Fee Letter: The Amended and Restated Fee Letter, dated as of the Amendment Date,
among the Borrower, the initial Servicer, the Originator and the Deal Agent, as
such letter may be amended, modified, supplemented, restated or replaced from
time to time.
Grantor Trust: Defined in Section 6.18.
Hazardous Material: Any waste, material or substance that is defined, designated
or determined to be hazardous, radioactive, explosive, toxic or a pollutant or
contaminant or otherwise regulated under or pursuant to any Environmental Law,
including but not limited to petroleum products and by-products.
Hedge Transaction: Each interest rate swap, cap or other derivative transaction
between the Borrower and a Hedge Counterparty that is entered into pursuant to
Section 5.3(a) and is governed by a Hedge Agreement.
Lease Discounting Documentation: With respect to any Lease Discounting
Obligation, (a) the original Lease Discounting Note; (b) a notice and
acknowledgment from each Originating Lessor of an assignment evidencing the
assignment of the related underlying lease schedule to the Borrower; (c) each
original underlying lease schedule, (d) a copy of the Underlying Lease; (e) the
Lease Discounting Obligation Master Agreement; and (f) an acknowledgement from
each Lessee that they have received notice of the pledge of the related
Underlying Lease, together with any other instruments, documents, certificates
and/or legal opinions delivered in connection with such Lease Discounting
Obligation.
Non‑Compliant Aircraft Lease: An Aircraft Lease related to Permitted Ownership
Arrangement Equity for which the related Lessee is not making payments to the
Lockbox Account.



--------------------------------------------------------------------------------



Owner Trustee: Defined in Section 6.18.
Permitted Liens: Liens (a) for state, municipal or other local taxes if such
taxes shall not at the time be due and payable or contested by an appropriate
Person in good faith by appropriate proceedings, (b) granted pursuant to the
Transaction Documents, (c) interests of Lessees under a Contract, (d) Liens
which Lessees are permitted to create or suffer to exist under the related
Contract, (e) interests of Grantor Trusts in an Aircraft or Aircraft Lease under
a Permitted Ownership Arrangement and liens, if any, of the Owner Trustee under
a Permitted Ownership Arrangement and (f) materialmen’s, warehousemen’s,
mechanic’s and other Liens arising by operation of law in the ordinary course of
business for sums not due or sums that are being contested by an appropriate
Person in good faith by appropriate proceedings.
Permitted Ownership Arrangement: Defined in Section 6.18.
Permitted Ownership Arrangement Documents: With respect to a Permitted Ownership
Arrangement, (i) the underlying documents including, as applicable, the trust
agreement, the trust agreement supplement, if any, the Aircraft Lease, the
servicing agreement or management agreement or equivalent and beneficial
interest certificate or equivalent, and any other documents, certificates or
agreements entered into or delivered in connection therewith or requested by the
Deal Agent in connection therewith and (ii) the Permitted Ownership Arrangement
guarantee, mortgage, assignment and pledge agreement.
Permitted Ownership Arrangement Equity: Defined in Section 6.18.
Permitted Titling Agency Arrangement: Defined in Section 6.17(b).
Qualified Third Party Agent: Each of Bank of America/Merrill Lynch, The Bank of
New York Mellon, BB&T Bank, CIT, Citibank, N.A., Citizens Bank, Deutsche Bank
AG, Dresdner Bank AG, Fifth Third Bank, GE Capital, JPMorgan Chase Bank, N.A.,
Key Bank National Association, M&T Bank, PNC Bank, Regions Bank, SunTrust Bank,
TD Bank, U.S. Bank National Association, Wells Fargo Bank, National Association,
and any other Person approved by the Deal Agent in its sole discretion as a
“Qualified Third Party Agent;” provided, however, that Deal Agent, in its
reasonable discretion, may remove any Person’s status as a “Qualified Third
Party Agent” by providing written notice to the Servicer of such removal with
respect to either (i) all Contracts acquired by the Borrower on and after such
date or (ii) all Contracts acquired by the Borrower on and after such date and
all Contracts acquired by the Borrower prior to such date; provided, further,
that unless the related agent has been terminated as agent with respect to such
Contracts, the related Contracts shall no longer be deemed Eligible Contracts 30
days after such removal of status of the related agent and the Borrower may
distribute any such Contracts to its members as a Restricted Junior Payment in
accordance with Section 5.2(f).
Related Security: As used in the Purchase Agreement, all of the Originator’s
right, title and interest in and to the items set forth in clauses (a) through
(d) and (h) through (j) below, as used in the First Tier Purchase and Sale
Agreement, all of NewStar Financial’s right, title and interest in and to the
items set forth in clauses (a) through (d) and (h) through (j) below, and, as
used herein, all of the Borrower’s right, title and interest in and to:
(a)    with respect to any Contract in the Asset Pool, all of the Originator’s,
NewStar Financial’s or the Borrower’s interest, as applicable, in any Equipment
related to such Contract including all proceeds from any sale or other
disposition of such Equipment;



--------------------------------------------------------------------------------



(b)    with respect to any Contract in the Asset Pool, all Contract Files
related to such Contracts, and all right, title and interest of the Originator,
NewStar Financial or the Borrower, as applicable, in and to the documents,
agreements, and instruments included in the Contract File;
(c)    with respect to any Contract in the Asset Pool, all Insurance Policies
and all rights of the Originator, NewStar Financial or the Borrower, as
applicable, in all Insurance Policies;
(d)    with respect to any Contract in the Asset Pool, all security interests,
liens, guaranties, mortgages or other encumbrances and property subject thereto
from time to time purporting to secure payment of any Contract, together with
all UCC financing statements or similar filings signed by a Lessee or a Grantor
Trust or Owner Trustee with respect to a Permitted Ownership Arrangement
relating thereto;
(e)    the Collection Account, the Lockbox Account, the T&I Reserve Account and
all other accounts into which Collections may from time to time be deposited,
together with all cash and investments in each of the foregoing other than
amounts earned on investments therein;
(f)    any Hedge Agreement and any payment from time to time due thereunder;
(g)    the Purchase Agreement and the assignment to the Deal Agent of all UCC
financing statements filed by the Borrower against the Originator under or in
connection with the Purchase Agreement;
(h)    all payments made or to be made in the future specifically with respect
to such Contracts by the Lessee thereunder with respect to each Contract or the
Originating Lessor (or any agent of the Originating Lessor) thereunder with
respect to each Lease Discounting Obligation and under any guarantee or similar
credit enhancement with respect to such Contracts;
(i)    all payments made or to be made in the future to the holder of the
Permitted Ownership Arrangement Equity with respect to any Permitted Ownership
Arrangement or to be made to the Borrower pursuant to the Permitted Ownership
Arrangement Documents described in clause (ii) of the definition thereof or the
Aircraft Lease (if foreclosed upon pursuant to the pledge agreement); and
(j)    the proceeds of each of the foregoing.
Revolving Period Termination Date: The earliest of (a) the Advance Termination
Date or (b) the occurrence of a Turbo Event, an Event of Default or a Servicer
Default.
TRAC Lease: A Lease with a clause that provides for a last contractual payment
adjustment to the lease obligation. Such a Lease shall provide that at
lease-end, the lessor sells the vehicle, and any gain over the assumed residual
is returned to the lessee as a rent reduction. In addition, if the vehicle is
sold for less than the assumed residual, the lessee pays the difference between
the sales price and the assumed residual value.
True Lease: A lease that, under the Internal Revenue Code, entitles the lessor
to the tax benefits of ownership, such as depreciation benefits and any tax
credits, and entitles the customer to claim rental payments as deductible
expenses.



--------------------------------------------------------------------------------



Trustee Contract File: With respect to each Contract, the following items from
the definition of “Contract File,” (i) if such Contract was originated by NEF
and such Contract is a True Lease, Fair Market Value Lease, Conditional Sale
Lease, First Amendment Lease, Finance Lease or TRAC Lease, the following items:
(a), (b), (c), (d) to the extent not already delivered to the Trustee in
connection with another Contract, (e), (f), (g), (h), (i) to the extent not
already delivered to the Trustee in connection with another Contract, (j), (k)
to the extent serviced by a Qualified Third Party Agent and (l) to the extent
subject to a Permitted Titling Agency Arrangement, (ii) if such Contract was not
originated by NEF and such Contract is a True Lease, Fair Market Value Lease,
Conditional Sale Lease, First Amendment Lease, Finance Lease or TRAC Lease, the
following items: (a), (b), (c), (d) with respect to a Contract that is a master
lease and schedules, (e), (f), (g), (h), (i) to the extent not already delivered
to the Trustee in connection with another Contract, (j), (k) to the extent
serviced by a Qualified Third Party Agent, (l) to the extent subject to a
Permitted Titling Agency Arrangement and (m), (iii) if such Contract was
originated by NEF and such Contract is an Equipment Loan, items (a) including
the Promissory Note, (b), (c), (f), (g), (h), (i) to the extent not already
delivered to the Trustee in connection with another Contract, (j), (k) to the
extent serviced by a Qualified Third Party Agent and (l) to the extent subject
to a Permitted Titling Agency Arrangement, (iv) if such Contract was not
originated by NEF and such Contract is an Equipment Loan, items (a) including
the Promissory Note, (b), (c), (f), (g), (h), (i) to the extent not already
delivered to the Trustee in connection with another Contract, (j), (k) to the
extent serviced by a Qualified Third Party Agent, (l) to the extent subject to a
Permitted Titling Agency Arrangement and (m), (v) if such Contract is a Lease
Discounting Note, the following items: a copy of (a), (b), (c), a copy of (d) to
the extent not already delivered to the Trustee in connection with another
Contract, (e), (f), (g), (h), (i) to the extent not already delivered to the
Trustee in connection with another Contract, (j), (k) to the extent serviced by
a Qualified Third Party Agent, (l) to the extent subject to a Permitted Titling
Agency Arrangement, (m) and (n) and (vi) if such Contract is a Permitted
Ownership Arrangement, (o).
Turbo Event: The occurrence of any of the following shall be a Turbo Event:
(a)    the occurrence of an Event of Default;
(b)    as of any Reporting Date, for the preceding Determination Date, the
Default Ratio exceeds 3.00%;
(c)    as of any Reporting Date, for the preceding Determination Date, the
Delinquency Ratio exceeds 4.00%;
(d)    during the Amortization Period, when the ADCB is equal to or less than
$25,000,000; or
(e)    if the Deal Agent fails to extend the Advance Termination Date in
accordance with Section 2.6 on the initial Advance Termination Date, the date
that is ninety (90) days following the Advance Termination Date.
(i)In Section 1.1(b), the definition “Optional Revolving Period Termination
Date” is deleted.
(j)Section 2.3 is amended and restated in its entirety as follows:
“Section 2.3 [RESERVED].”
(k)Section 4.1(m) is amended and restated in its entirety as follows:



--------------------------------------------------------------------------------



“(m)    Quality of Title. Each Asset, together with the Contract related
thereto, shall, at all times, be owned by the Borrower free and clear of any
Lien except for Permitted Liens and as otherwise provided hereunder, and upon
each Advance, the Trustee, for the benefit of the Secured Parties, shall acquire
a valid and perfected first priority security interest in each Asset then
existing or thereafter arising, free and clear of any Lien, except for Permitted
Liens and as otherwise provided hereunder. The parties hereto acknowledge that
the Borrower’s interest in certain Equipment may be documented through a
Permitted Ownership Arrangement. No effective financing statement or other
instrument similar in effect covering any Asset subject to this Agreement is on
file showing the Originator or Borrower as debtor in any recording office except
such as may be filed (i) in favor of the Borrower in accordance with the
Purchase Agreement or (ii) in favor of the Trustee in accordance with this
Agreement.”
(l)Section 4.1(v)(v) is amended and restated in its entirety as follows:
“(v)    own any subsidiary or make any investment in any Person without the
consent of the Deal Agent other than pursuant to a Permitted Ownership
Arrangement;”
(m)Section 4.1(v)(vii) is amended and restated in it its entirety as follows:
“(vii)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than Indebtedness to the Secured Parties
hereunder except for trade payables in the ordinary course of its business and
amounts permitted in connection with a Permitted Ownership Arrangement pursuant
to Section 6.17, provided that such trade payables are not evidenced by a note
and are paid when due;”
(n)Section 4.2(b) is amended and restated in it its entirety as follows:
“(b)    Eligibility of Contracts. As of the Initial Advance Date, (i) the
Advance Notice delivered pursuant to Section 2.2 is an accurate and complete
listing in all material respects of all the Contracts in the Asset Pool as of
the Initial Advance Date and the information contained therein with respect to
the identity of such Contracts and the amounts owing thereunder is true and
correct in all material respects as of the related Cut-Off Date, (ii) each such
Contract is an Eligible Contract, and (iii) with respect to each such Contract,
all consents, licenses, approvals or authorizations of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by the Borrower in connection with the transfer of the Borrower’s
interest in such Contract and the related Equipment to the Trustee, for the
benefit of the Secured Parties, have been duly obtained, effected or given and
are in full force and effect. On each Addition Date on which Contracts are added
by the Borrower to the Asset Pool, the Borrower shall be deemed to represent and
warrant that (i) such Contract referenced on the related Advance Notice
delivered pursuant to Section 2.2 hereof (or, with respect to a substitution,
the related Assignment Agreement) is an Eligible Contract, (ii) with respect to
each such Contract, all consents, licenses, approvals, authorizations,
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Borrower in connection with the addition of
such Contract and the related Equipment to the Asset Pool have been duly
obtained, effected or given and are in full force and effect, and (iii) the
representations and warranties set forth in Section 4.2(a) are true and correct
with respect to each Contract transferred on such day as if made on such day.”
(o)Section 4.2(c) is hereby added as follows:



--------------------------------------------------------------------------------



“(c)    Environmental Matters. The Borrower (i) is and has been in material
compliance with applicable Environmental Laws; (ii) has obtained and maintains
all authorizations, licenses and permits required under Environmental Laws;
(iii) is not subject to any outstanding order, consent, decree, claim, action,
settlement agreement or investigation pursuant to Environmental Laws and has not
received any notice from any Governmental Authority or third party regarding any
violation of Environmental Laws or any liabilities or potential liabilities
under such Environmental Laws or related to the presence or release of any
Hazardous Material; (iv) has not, directly or through any third party, disposed
of, arranged for the disposal of, treated, stored, released or allowed or
permitted the release of any Hazardous Material so as to give rise to any
material liability under Environmental Laws; (v) has not undertaken, provided
any indemnity with respect to or otherwise become subject to any liability of
any other person with respect to Environmental Laws; (vi) has made available to
Lender accurate and complete copies of all material environmental reports,
studies, assessments, and other documents relating to environmental or
occupational safety and health matters in its possession and/or control; and
(vii) has not incurred and does not expect to incur any material costs to bring
its operations or the Equipment into compliance with Environmental Laws.”
(p)Section 5.1(a) is amended and restated in it its entirety as follows:
“(a)    Compliance with Laws. The Borrower will comply in all material respects
with all Applicable Laws, including Environmental Laws and those applicable to
the Contracts in the Asset Pool and related Equipment.”
(q)Section 5.1(h) is amended and restated in its entirety as follows:
“(h)    Credit and Collection Policy and Equipment Management Policy: The
Borrower will (i) comply in all material respects with the Credit and Collection
Policy in regard to each Contract in the Asset Pool and the Equipment Management
Policy with regard to each item of Equipment related to the Contracts in the
Asset Pool, and (ii) furnish to the Deal Agent, prior to its effective date,
prompt notice of any material changes in the Credit and Collection Policy or the
Equipment Management Policy.”
(r)Section 5.1(i)(vii) is amended and restated in its entirety as follows:
“(vii)    Proceedings. As soon as possible and in any event within the greater
of three (3) Business Days and five (5) days after any executive officer of the
Borrower receives notice or obtains knowledge thereof, any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action (including under Environmental
Laws), material suit or material proceeding before any Governmental Authority or
by any third party affecting the Borrower, the initial Servicer, the Originator,
NewStar Financial, the Asset Pool, the Transaction Documents or the Trustee’s
interest in the Asset Pool; provided, however, notwithstanding the foregoing,
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting any of such matters in excess of $10,000, with respect to
the Borrower, or $1,000,000, in all other cases, shall be deemed reportable for
purposes of this clause (vii); and”
(s)Section 5.2(f) is amended and restated in its entirety as follows:
“(f)    Restricted Payments. The Borrower shall not make any Restricted Junior
Payment, except that, so long as no Event of Default or Unmatured Event of
Default has occurred and is continuing or would result there from, the Borrower
may declare and make distributions



--------------------------------------------------------------------------------



to its members on their membership interests to the extent the Borrower receives
funds in accordance with Section 2.7 or 2.8 or is permitted to distribute
certain Contracts as provided in the definition of Qualified Third Party Agent.”
(t)Section 5.2(m) is amended and restated in its entirety as follows:
“(m)    Modification of Credit and Collection Policy and Equipment Management
Policy. The Borrower will not permit the Servicer to amend, modify, restate or
replace the Credit and Collection Policy or the Equipment Management Policy
except as may be permitted by Section 5.5(e).”
(u)Section 5.4(e) is amended and restated in its entirety as follows:
“(e)    Preservation of Security Interest. The Servicer will execute and file
such financing statements, continuation statements and any other documents that
may be required by any law or regulation of any Governmental Authority to
preserve and protect fully the security interest of the Trustee, for the benefit
of the Secured Parties, in, to and under the Assets and the security interest of
the Borrower created pursuant to the Purchase Agreement; provided, however, that
the only duty of the Backup Servicer (to the extent appointed as Successor
Servicer hereunder) under this Section 5.4(e) shall be to file any necessary
continuation statements for preexisting financing statements and to review
annual lien searches against the Borrower (or otherwise as requested by the Deal
Agent) (for the avoidance of doubt, any costs and administrative fees in
connection with any such filings and lien searches shall be the responsibility
of the Borrower). For the avoidance of doubt, if there is any Asset in the Asset
Pool that requires filings to be made that are not UCC filings in order to
maintain the security interest in such Asset and a Successor Servicer is
appointed hereunder, such Successor Servicer shall have no responsibility to
make any filings to maintain such security interest. The Borrower shall be
responsible for any costs, administrative fees and legal fees (including, but
not limited to Federal Aviation Administration counsel) in connection with any
filings, lien searches or opinions relating to the security interest in such
Asset.”
(v)Section 5.4(f) is amended and restated in its entirety as follows:
“(f)    Credit and Collection Policy and Equipment Management Policy. The
Servicer will comply in all material respects with the Credit and Collection
Policy in regard to each Contract in the Asset Pool and the Equipment Management
Policy in regard to each item of Equipment related to the Contracts in the Asset
Pool.”
(w)Section 5.5(d) is amended and restated in its entirety as follows:
“(d)    Extension or Amendment of Contracts. The Servicer will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Contract, any Underlying Lease, any Lease Discounting Obligation
Master Agreement or any Permitted Ownership Arrangement Document.”
(x)Section 5.5(e) is amended and restated in its entirety as follows:
“(e)    Credit and Collection Policy and the Equipment Management Policy. The
initial Servicer will not materially amend, modify, supplement, restate or
replace the Credit and Collection Policy or the Equipment Management Policy
without the prior written consent of the Deal Agent



--------------------------------------------------------------------------------



(such consent to be granted or denied within ten (10) Business Days of request);
provided, that such prior written consent shall not be required in the case of
an amendment which was mandated by any Applicable Law or Governmental
Authority.”
(y)Section 6.1(c) is amended and restated in its entirety as follows:
“(c)    Subcontracts and Qualified Third Party Agents. The Servicer may, with
the prior consent of the Deal Agent, subcontract with any other Person for
servicing, administering or collecting the Assets; provided, however, that the
initial Servicer shall remain liable for the performance of the duties and
obligations of the Servicer pursuant to the terms hereof and that any such
subcontract may be terminated upon the occurrence of a Servicer Default. In
addition, the Servicer may, without consent of the Deal Agent, allow third party
agented loans and leases that satisfy the following criteria: (i) the third
party originator/agent receives payments directly from the obligor under the
related lease or loan and distributes such payments directly to the Lockbox
Account, (ii) the Borrower’s interest in such loan or lease is not a
participation interest or assignment of less than the entire loan or lease
interest, (iii) the third party originator/agent is a Qualified Third Party
Agent, (iv) such third party originator/agent shall not be entitled to any fee
or any other payment in connection with such arrangement and (v) the agreement
permits the Servicer and its assigns to terminate the originator/agent’s right
to service for any reason upon 30 days’ notice and allows the Servicer and its
assigns to take over servicing after expiration of such 30 day period. However,
in the event that the Backup Servicer becomes the Successor Servicer hereunder,
the Backup Servicer shall use its best efforts, on a commercially reasonable
basis, to assume the performance of the duties and obligations with respect to
the servicing of the assets currently being serviced by a Qualified Third Party
Agent under a subcontract, in accordance with Section 7.8(a) hereof. The
Servicer hereby acknowledges and agrees that it has assigned its rights to
terminate the originator/agent’s right to service to the Borrower who in turn
hereby acknowledges and agrees that the Deal Agent shall be entitled to exercise
such rights upon a Servicer Default. No such third party originator/agent shall
be deemed to be subcontractor of the Servicer hereunder. The initial Servicer
(so long as it is the Servicer hereunder) shall remain liable for the
performance of duties and obligations of the Servicer pursuant to the terms
hereof notwithstanding the use of third party originators/agents.”
(z)Section 6.2(c) is amended and restated in its entirety as follows:
“(c)    Duties. The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Contract in the Asset Pool from
time to time (with respect to the Successor Servicer, subject to the limitations
set forth in Section 7.8(a)), all in accordance with Applicable Laws, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy, the Equipment Management Policy and the Servicing Standard. Without
limiting the foregoing, the duties of the Servicer shall include the following:
(i)    preparing and submitting of claims to, and post-billing liaison with,
Lessees on Contracts;
(ii)    maintaining all necessary servicing records with respect to the
Contracts and providing such reports to the Deal Agent in respect of the
servicing of the Contracts (including information relating to its performance
under this Agreement) as may be required hereunder or as the Deal Agent may
reasonably request;
(iii)    maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Contracts in the event of



--------------------------------------------------------------------------------



the destruction of the originals thereof) and keeping and maintaining all
documents, books, records and other information reasonably necessary or
advisable for the collection of the Contract;
(iv)    promptly delivering to the Deal Agent or the Trustee, from time to time,
such information and servicing records (including information relating to its
performance under this Agreement) as the Deal Agent or the Trustee may from time
to time reasonably request;
(v)    identifying each Contract clearly and unambiguously in its servicing
records to reflect that such Contract is owned by the Borrower and that the
Borrower is granting a first priority security interest therein to the Trustee
pursuant to this Agreement;
(vi)    furnishing to the Deal Agent, prior to its effective date, prompt notice
of any material changes in the Credit and Collection Policy or the Equipment
Management Policy.
(vii)    notifying the Deal Agent of any proposed change in the Credit and
Collections Policies or the Equipment Management Policy that could reasonably be
expected to have a material adverse effect on the Equipment or on the
collectability of the Assets in the Asset Pool, on the Borrower or on the
interests of the Deal Agent or any Secured Party hereunder;
(viii)    subject to the applicable provisions of this Agreement, using, with
respect to the initial Servicer, its best efforts, and, with respect to any
Successor Servicer, its commercially reasonable efforts, to maintain the
perfected security interest of the Trustee, for the benefit of the Secured
Parties, in the Contracts;
(ix)    directing the Trustee to make payments pursuant to the Monthly Report in
accordance with Section 2.7 and Section 2.8;
(x)    enforcing any rights or remedies available to the Servicer or the
Borrower against any Originating Lessor with respect to any related Lease
Discounting Obligation and/or the related Lease Discounting Obligation Master
Agreement or Lease Discounting Note; and
(xi)    enforcing any rights or remedies available to the Servicer or the
Borrower against any Grantor Trust, Owner Trustee, servicing agreement, related
Lessee with respect to any Permitted Ownership Arrangement Equity or Permitted
Ownership Arrangement Documents.”
(aa)Section 6.4(a) is amended and restated in its entirety as follows:
“(a)    Collection Efforts, Modification of Contracts. The Servicer will use, in
the case of the initial Servicer, its best efforts, or, in the case of any
Successor Servicer, the same efforts which such Successor Servicer applies to
collect payments for its own account (subject to the limitations set forth in
Section 7.8(a)), to collect all payments called for under the terms and
provisions of the Contracts in the Asset Pool as and when the same become due in
accordance with the Credit and Collection Policy, Equipment Management Policy
and the Servicing Standard and will follow those collection procedures that it
follows with respect to all comparable Contracts that it services for itself or
others. Other than a Permitted Modification, the Servicer may not waive, modify
or otherwise vary any provision of a Contract, a Lease Discounting Obligation
Master Agreement, a Lease Discounting Note or any Permitted Ownership
Arrangement Document. The Servicer may in its discretion waive any late payment
charge or any other fees that may be collected in the ordinary course of
servicing any Contract in the Asset Pool.”



--------------------------------------------------------------------------------



(ab)The first sentence of Section 6.6 is amended and restated in its entirety as
follows:
“The Servicer will use reasonable efforts consistent with the Credit and
Collection Policy, the Equipment Management Policy and the Servicing Standard to
repossess or otherwise comparably convert the ownership of any Equipment
relating to a Defaulted Contract and will act as sales and processing agent for
Equipment that it repossesses. The Servicer will follow such other practices and
procedures as it deems necessary or advisable and as are customary and usual in
its servicing of contracts and other actions by the Servicer in order to realize
upon such Equipment, which practices and procedures may include reasonable
efforts to enforce all obligations of Lessees and repossessing and selling such
Equipment at public or private sale in circumstances other than those described
in the preceding sentence. Without limiting the generality of the foregoing, the
Servicer may sell any such Equipment to the Servicer or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Deal Agent setting forth the Contract, the Equipment, the sale price of the
Equipment and certifying that such sale price is the fair market value of such
Equipment. In any case in which any such Equipment has suffered damage, the
Servicer will not expend funds in connection with any repair or toward the
repossession of such Equipment unless it reasonably determines that such repair
and/or repossession will increase the Recoveries by an amount greater than the
amount of such expenses. The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Equipment
relating to a Defaulted Contract. For the avoidance of doubt, the Servicer shall
be reimbursed any Liquidation Expenses incurred in connection with a Defaulted
Contract solely out of the Recoveries related to such Defaulted Contract.”
(ac)Section 6.7 is amended and restated in its entirety as follows:
“Section 6.7.    Maintenance of Insurance Policies.
The Servicer will use its best efforts to cause each Lessee to maintain an
Insurance Policy with respect to the related Equipment in an amount at least
equal to the sum of the Discounted Contract Balance of the related Contract and
shall require that each such Insurance Policy names the Servicer, and its
successors and assigns, as loss payee and as an insured thereunder and, in
addition, with respect to an Aircraft, shall require that each Insurance Policy
names the Trustee, and its successors and assigns, as an additional insured
thereunder. Additionally, the Servicer will require that each Lessee maintain
property damage liability insurance during the term of each Contract in amounts
and against risks customarily insured against by the Lessee on equipment owned
by it. If a Lessee fails to maintain property damage insurance, the Servicer may
purchase and maintain such insurance on behalf of, and at the expense of, the
Lessee. In connection with its activities as Servicer, the Servicer agrees to
present, on behalf of the Trustee, for the benefit of the Secured Parties,
claims to the insurer under each Insurance Policy and any such liability policy,
and to settle, adjust and compromise such claims, in each case, consistent with
the terms of each Contract. The Servicer’s Insurance Policies with respect to
the related Equipment will insure against liability for personal injury and
property damage relating to such Equipment, will name the Trustee, for the
benefit of the Secured Parties, as an additional insured thereunder and will
contain a breach of warranty clause. On an annual basis and otherwise upon
request of the Deal Agent, the Servicer shall cause to be delivered to the Deal
Agent a certification evidencing coverage under the umbrella insurance policy
required to be maintained by Servicer.”
(ad)Section 6.15(d) is amended and restated in its entirety as follows:



--------------------------------------------------------------------------------



“(d)    the initial Servicer consents or agrees to, or otherwise permits to
occur, an amendment to the Credit and Collection Policy or the Equipment
Management Policy other than as permitted by Section 5.5(e); or”
(ae)Section 6.17 is amended and restated in its entirety as follows:
“(a)    The Borrower, the Trustee and the Deal Agent hereby appoint NEF, and NEF
hereby accepts such appointment, as the Borrower’s and the Trustee’s agent for
the following limited purposes: (i) with respect to the Titled Equipment for
which NEF is identified as secured party on the related certificate of title, to
be named as the secured party on the certificates of title relating to such
Titled Equipment on behalf of the Borrower and the Trustee; (ii) with respect to
the Titled Equipment for which NEF is identified as owner on the related
certificate of title, to be named as owner on the certificates of title relating
to such Titled Equipment on behalf of the Borrower and the Trustee; and (iii) to
take any lawful actions requested in writing by the Trustee (acting at the
direction of the Deal Agent) solely relating to NEF’s being named as the secured
party or owner, as applicable, on the certificates of title relating to the
Titled Equipment as agent for the Borrower and the Trustee, including, but not
limited to, following the occurrence and during the continuance of a Servicer
Default or Event of Default, upon the written request of the Borrower or the
Trustee (acting at the direction of the Deal Agent), assigning its interest as
secured party or owner to the Borrower including, without limitation, with
respect to Permitted Titling Agency Arrangement.
(b)    Notwithstanding the provisions of subsection (a) above, the Borrower’s
interest in Titled Equipment may be documented through a Permitted Titling
Agency Arrangement. A “Permitted Titling Agency Arrangement” must meet all of
the following criteria: (i) the original certificates of title are held by the
Trustee, (ii) the agent named on the certificates of title and the party to the
documentation relating to such arrangement is a Qualified Third Party Agent,
(iii) the documentation permits the Qualified Third Party Agent to be terminated
by the Servicer or the Borrower within no less than 30 days of notice, (iv) the
Borrower or the Servicer has received an acceptable, enforceable, stand alone,
special power of attorney to enable the Borrower or the Servicer to retitle such
certificates of title into the Borrower’s name without any action or consent on
the part of the Qualified Third Party Agent or the lessee or obligor, as
applicable, (v) the applicable lessee or obligor, as applicable, has no approval
right with respect to the assignment of the underlying lease or the retitling of
the equipment, (vi) the arrangement does not involve a titling trust, (vii) the
Borrower’s interest in the related underlying lease or loan, as applicable, must
not be a participation interest and must represent the original lessor’s entire
interest in such loan or lease schedule, as applicable, and (vii) such
arrangements be permitted and enforceable under applicable law including the
laws of the state in which such equipment is titled.
(c)    NEF shall not, unless otherwise permitted in accordance with the
Servicing Standard, take any action with respect to the certificates of title
except as expressly directed by the Trustee in writing (acting at the direction
of the Deal Agent). Each of the Borrower and the Trustee hereby confer on NEF
such powers as it possesses as are necessary for NEF to act as the Borrower’s
and the Trustee’s agent for the purpose of being listed as secured party or
owner, as applicable, on the certificates of title to the Titled Equipment. NEF
acknowledges and agrees that NEF shall have conveyed all of its right, title and
interest in the Titled Equipment to the Borrower pursuant to the Purchase
Agreement, notwithstanding that NEF may remain on the certificate of title prior
to such time as the certificate of title is updated to reflect the Borrower as
owner or secured party.”
(af)Section 6.18 is hereby added as follows:



--------------------------------------------------------------------------------



“Section 6.18    Permitted Ownership Arrangement.
Notwithstanding the provisions of Section 6.17(a), the Borrower’s interest in
certain Contracts and related Equipment may be documented through a Permitted
Ownership Arrangement. A “Permitted Ownership Arrangement” must meet all of the
following criteria: (i) the related Equipment is an aircraft, airframe, aircraft
engine, helicopter or helicopter engine (the “Aircraft”), (ii) the use of such
Permitted Ownership Arrangement must be necessary to satisfy the requirement
under the Federal Aviation Act and the Federal Aviation Regulations that the
Aircraft be owned by a citizen of the United States in order to be registered
with the Federal Aviation Administration (“FAA”), (iii) in the case of a lease
of an Aircraft, a statutory or a grantor trust (“Grantor Trust”) shall hold all
right, title and interest in and to such Aircraft and related lease (the
“Aircraft Lease”), free and clear of all Liens, other than Permitted Liens, (iv)
the Borrower will be the sole owner of the equity interests of the Grantor Trust
(the “Permitted Ownership Arrangement Equity”), (v) the Trustee shall have a
first priority perfected security interest in such Permitted Ownership
Arrangement Equity as well as in the Aircraft and the related Aircraft Lease,
(vi) the trustee of the Grantor Trust (the “Owner Trustee”) and the servicing
agent will be acceptable to the Deal Agent and will be directed to distribute
all receipts (other than Excluded Amounts) related to the Aircraft and the
Aircraft Lease to the Lockbox Account or as otherwise directed by the Deal
Agent, (vii) the Permitted Ownership Arrangement Documents will not require the
Borrower to pay any fees, expenses, costs, indemnities or other amounts to the
Owner Trustee or to any other party other than to the Deal Agent and the Lenders
and other than customary upfront and periodic fees and customary indemnities
payable with funds otherwise made available to the Borrower pursuant to Section
2.7(a)(xii) or Section 2.8(a)(xiii) provided the party entitled thereto has
agreed to a non petition clause with respect to the Borrower, (viii) the
Permitted Ownership Arrangement Documents will not require the Borrower to make
any advances to any party thereto, (ix) the trust agreement and each Permitted
Ownership Arrangement Document to which the Borrower is a party contains a non
petition clause with respect to the Borrower from each of the other parties
thereto, (x) the Grantor Trust guarantees the obligations of the Borrower to
Deal Agent and the Lenders and grants a first priority perfected security
interest in the Aircraft and related Aircraft Lease to the Trustee to secure
such guarantee, (xi) the Permitted Ownership Arrangement Equity, pledge and
guarantee must be fully and freely assignable by the Borrower and the Trustee,
(xii) the first three Permitted Ownership Arrangements shall be subject to the
prior review and comment by the Lenders and Lender’s counsel and be acceptable
to the Lenders and the Deal Agent in their sole discretion, (xiii) any Permitted
Ownership Arrangement after the third transaction approved by the Deal Agent and
the Lenders shall be documented with substantially similar documents as the
prior Permitted Ownership Arrangements and shall be reasonably acceptable to the
Deal Agent, (xiv) the Deal Agent shall have received satisfactory opinions of
counsel (including, but not limited to, FAA counsel), lien filings and other
certificates and deliveries in connection with such Permitted Ownership
Arrangement, (xv) Trustee is listed as an Indemnified Party on any Aircraft
Lease that constitutes a Contract, (xvi) the Trustee is an additional insured on
any liability insurance policy related to any Aircraft and (xvii) such other
requirements as may be required by the Deal Agent after review of the first
three Permitted Ownership Arrangements.
(ag)Section 7.8(a) is amended and restated in its entirety as follows:
“(a)    Upon the receipt by the Backup Servicer of a Servicer Termination Notice
appointing the Backup Servicer as the Successor Servicer, all authority and
power of NEF, as the initial Servicer, shall pass to and be vested in the Backup
Servicer as Successor Servicer, except as otherwise set forth in this Agreement;
provided, however, that the Backup Servicer as Successor Servicer shall



--------------------------------------------------------------------------------



have (i) no liability with respect to any action performed, breaches or defaults
caused by the terminated Servicer prior to the date that the Backup Servicer
becomes the Successor Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to pay
any taxes required to be paid by the previous Servicer (provided that the
Successor Servicer shall pay any income taxes for which it is liable), (iii) no
liability or obligation with respect to any Servicer indemnification obligations
of any prior Servicer, including the initial Servicer, (iv) no obligation to
make Servicer Advances unless it elects to do so in its sole discretion, (v) no
obligations to pay any of the fees and expenses of any other party to the
transactions contemplated by the Transaction Documents and (vi) no obligations
or duties to service any assets currently serviced by a Qualified Third Party
Agent under a subcontract; provided, however, the Backup Servicer as Successor
Servicer shall, at the written direction of the Deal Agent, use its best
efforts, on a commercially reasonable basis, to assume the performance of such
obligations and duties after the removal of a Qualified Third Party Agent by the
Deal Agent in accordance with the terms hereof. Additionally, the
representations and warranties of the Servicer in this Agreement shall not apply
to the Backup Servicer, as Successor Servicer.”
(ah)Section 8.2(f) is hereby added as follows:
The Trustee shall on each Reporting Date send to the Deal Agent and the Servicer
a report containing a list with respect to each Contract, of all items of the
Trustee Contract File currently in possession of the Trustee. Such report shall
indicate which items, if any, have been returned to the Servicer pursuant to the
terms hereof.”
(ai)Section 11.1(a)(xix) is hereby added as follows:
“(xix)    any past, present or future violation or alleged violation of any
Environmental Law or the presence, release, storage, disposal or transportation
of any Hazardous Materials, each in connection with any real property or
equipment that serves as a collateral for a Contract by any Person or other
source, whether related or unrelated to the Borrower.”


(aj)Section 11.2(a)(v) is amended and restated in its entirety as follows:
“(v)    any past, present or future violation or alleged violation of any
Environmental Law or the presence, release, disposal or transportation of any
Hazardous Materials, each in connection with any real property or equipment that
serves as a collateral for a Contract by any Person or other source, whether
related or unrelated to the Borrower, the Servicer or the Originator.”
Section 2.    Consent of Deal Agent. The Deal Agent hereby consents to the First
Amendment to the Limited Liability Company Agreement, dated as of August 27,
2014, of the Borrower’s limited liability company agreement.
Section 3.    Ratification of Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed by all of the parties and
the Agreement as amended by this Amendment shall be read, taken and construed as
one and the same instrument. All references to the Agreement shall be deemed to
mean the Agreement as amended hereby. This Amendment shall not constitute a
novation of the Agreement, but shall constitute an amendment thereof. The
parties hereto agree to be bound by the terms and conditions of the Agreement as
amended by this Amendment.



--------------------------------------------------------------------------------



Section 4.    Representations. The Borrower, the Originator and the Servicer
each hereby represents and warrants with respect to itself as of the date of
this Amendment as follows:
(a)    it is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization;
(b)    the execution, delivery and performance by it of this Amendment are
within its powers, have been duly authorized, and do not contravene (i) its
articles of organization, operating agreement or other organizational documents
or (ii) any Applicable Law;
(c)    no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;
(d)    this Amendment has been duly authorized, executed and delivered by it;
(e)    this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by Insolvency Laws generally or by general principles of equity;
(f)    all representations and warranties set forth in the Agreement are true
and correct as of the date hereof (except those that expressly relate to an
earlier date) and all of the provisions of the Agreement and the other
Transaction Documents, except as amended or waived hereby, are in full force and
effect;
(g)    subsequent to the execution and delivery of this Amendment and after
giving effect hereto, no unwaived event has occurred and is continuing which
constitutes a Turbo Event, an Event of Default, an Unmatured Event of Default, a
Servicer Default or an Unmatured Servicer Default;
(h)    the Agreement continues to create a valid security interest in, and Lien
upon, the Assets in the Asset Pool, in favor of the Trustee, which security
interest and Lien is perfected in accordance with the terms of the Transaction
Documents and is prior to all Liens subject to Permitted Liens; and
(i)    in consideration of the Deal Agent, the Backup Servicer, the Trustee and
the Lender entering into this Amendment, the Borrower, the Originator and the
Servicer hereby waive, release and discharge the Deal Agent, the Backup
Servicer, the Trustee, the Lenders or any of their respective officers,
employees, representatives, agents, counsel or directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known to the extent that any of the
forgoing arose, on or prior to the date hereof, out of or from or in any way
related to or were in connection with the Agreement or the Transaction
Documents, including, without limitation, any action by such Persons, or failure
of such Persons to act, under the Agreement or the other Transaction Documents
on or prior to the date hereof, except, with respect to any such Person being
released hereby, any actions, causes of action, claims, demands, damages and
liabilities arising out of such Person’s gross negligence or willful misconduct
in connection with the Agreement or the other Transaction Documents.
Section 5.    Liens. Each of the parties hereto affirms any liens and security
interests created and granted by it in the Agreement or the other Transaction
Documents and agrees that this Amendment shall in no manner adversely affect or
impair such liens and security interests. In addition, each of the parties
hereto agrees to execute and file any documents necessary to make this paragraph
accurate as of the date hereof.



--------------------------------------------------------------------------------



Section 6.    Conditions. The effectiveness of this Amendment is subject to the
delivery to the Administrative Agent of this Amendment duly executed by each of
the parties hereto.
Section 7.    Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
(b)    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)    This Amendment may not be amended or otherwise modified except as
provided in the Agreement.
(d)    Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
(e)    This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
NEWSTAR COMMERCIAL LEASE FUNDING I, LLC, as Borrower
By:
NEWSTAR FINANCIAL, INC.,
as Designated Manager

By:/s/ JOHN KIRBY BRAY    
Name:    John Kirby Bray    
Title:    Chief Financial Officer    
NEWSTAR EQUIPMENT FINANCE I, LLC, as Servicer and Originator
By:
NEWSTAR FINANCIAL, INC.,
as Designated Manager

By:/s/ JOHN KIRBY BRAY    
Name:    John Kirby Bray    
Title:    Chief Financial Officer    
NEWSTAR FINANCIAL, INC.
By:/s/ JOHN KIRBY BRAY    
Name:    John Kirby Bray    
Title:    Chief Financial Officer    
[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
By:/s/ GREG WILLIAMSON    
Name:    Greg Williamson    
Title:    Vice President    






[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]



S‑2
Sixth Amendment to Note Purchase Agreement
(NewStar Commercial Lease Funding I, LLC)
CHAR1\1354047v19

--------------------------------------------------------------------------------





WELLS FARGO SECURITIES, LLC,
as Deal Agent
By:/s/ GREG WILLIAMSON    
Name:    Greg Williamson    
Title:    Vice President    






[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

S‑3
Sixth Amendment to Note Purchase Agreement
(NewStar Commercial Lease Funding I, LLC)
CHAR1\1354047v19

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
By:/s/ MARIE E. CARRELL    
Name:    Marie E. Carrell    
Title:    Assistant Vice President    




[SIGNATURES CONTINUE ON FOLLOWING PAGE]

S‑4
Sixth Amendment to Note Purchase Agreement
(NewStar Commercial Lease Funding I, LLC)
CHAR1\1354047v19

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer
By:/s/ MARIE E. CARRELL    
Name:    Marie E. Carrell    
Title:    Assistant Vice President    




[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

S‑5
Sixth Amendment to Note Purchase Agreement
(NewStar Commercial Lease Funding I, LLC)
CHAR1\1354047v19

--------------------------------------------------------------------------------





Acknowledged and agreed to as of
the date first written above.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Hedge Counterparty




By:/s/ JOE HUNTER                    
Name:    Joe Hunter                    
Title:    Authorized Signatory                











S‑6
Sixth Amendment to Note Purchase Agreement
(NewStar Commercial Lease Funding I, LLC)
CHAR1\1354047v19

--------------------------------------------------------------------------------




Exhibit A
to Sixth Amendment to Note Purchase Agreement


EXHIBIT K


FORM OF RELEASE OF CONTRACT FILE


WELLS FARGO BANK, NATIONAL ASSOCIATION
MAC N9311-161
Sixth Street and Marquette Avenue
Minneapolis, MN 55479
Attention: Corporate Trust Services – Asset-Backed Administration
Facsimile No.: (612) 667-3464
Confirmation No.: (612) 667-8058


Re:
Note Purchase Agreement, dated as of November 16, 2012 (as the same may be
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time, the “Note Purchase Agreement”), among NewStar
Commercial Lease Funding I, LLC, a Delaware limited liability company, as the
borrower (the “Borrower”), NewStar Equipment Finance I, LLC, a Delaware limited
liability company, as the servicer (in such capacity, the “Servicer”) and as the
originator (in such capacity, the “Originator”), Wells Fargo Bank, National
Association, a national banking association, as the lender (the “Lender”), Wells
Fargo Securities, LLC, a Delaware limited liability company, as the deal agent
(the “Deal Agent”), and Wells Fargo Bank, National Association, a national
banking association, as the backup servicer (in such capacity, the “Backup
Servicer”) and the trustee (in such capacity, the “Trustee”). Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Note Purchase Agreement.



In connection with the administration of the Assets held by you as the Trustee
for the benefit of the Secured Parties, we request the release, to be delivered
to the Servicer, of the [Contract File]/[Specific Items]) for the Asset
described below, for the reason indicated.





--------------------------------------------------------------------------------



   Lessee’s Name, Address & Zip Code:
   Ship Files To:
 
Name:
 
 
 
Address:
 
 
 
Telephone Number:
 
 
Asset Description:
                     
 
 
Current Discounted Contract Balance:
                     
 
 
Reason for Requesting Documents (check one):
   
 
 
__1.
Asset Paid in Full. (The Borrower hereby certifies that all amounts received in
connection therewith have been credited to the Collection Account as provided in
the Note Purchase Agreement.)
 
 
__2.
Asset Liquidated By _____________. (The Borrower hereby certifies that all
proceeds of insurance, condemnation or other liquidation have been credited to
the Collection Account as provided in the Note Purchase Agreement.)
 
 
__3.
Asset replaced in accordance with Section 2.17 of the Note Purchase Agreement.
 
 
__4.
Asset repurchased or sold in accordance with provisions of Section 2.17, 2.18 or
2.19 of the Note Purchase Agreement. (The Borrower hereby certifies that all
proceeds of insurance, condemnation or other liquidation have been credited to
the Collection Account as provided in the Note Purchase Agreement.)
 
 
__5.
Other (explain) ____________________________.




__6.
If the Asset is a Lease Discounting Obligation or a related Underlying Lease,
then the Borrower hereby certifies:


 
______ (a) All related Underlying Leases have been (or shall be) released and
are no longer subject to the Note Purchase Agreement.
______ (b) The Lease Discounting Obligation and one or more Underlying Leases
securing such Lease Discounting Obligation remain subject to the Note Purchase
Agreement.



If box 1, 2, 3 or 4 above is checked, and if all or part of the Contract File
was previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Asset.


If box 5 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Assets described above and in the
proceeds of said Assets has been granted to the Trustee for the benefit of the
Secured Parties pursuant to the Note Purchase Agreement.





--------------------------------------------------------------------------------



If box 5 above is checked, in consideration of the aforesaid delivery by the
Trustee, the Borrower and the Servicer hereby agree to hold said Assets in trust
for the Trustee, as provided under and in accordance with all provisions of the
Transaction Documents, and to return said Assets to the Trustee when the
Servicer’s need therefore no long exists.


If box 5 above is checked, the Borrower and the Servicer hereby acknowledge that
they shall hold the above-described Assets and any related Contract Files in
trust for, and as the bailee of, the Trustee (for the benefit of the Secured
Parties), and shall return said Assets and any related Trustee Contract File
only to the Trustee.


If box 6(a) above is checked, the Trustee shall release the original Lease
Discounting Master Agreement and all other related Lease Discounting
Documentation for such Lease Discounting Obligation, or, if box 6(b) above is
checked, the Trustee shall release only the Underlying Leases being released and
any related Lease Discounting Documentation (other than the Lease Discounting
Master Agreement) and shall retain the original Lease Discounting Master
Agreement, any Underlying Leases and related Lease Discounting Notes not being
released and all other related Lease Discounting Documentation.


NEWSTAR COMMERCIAL LEASE FUNDING I,
LLC, as Borrower


By:
NEWSTAR FINANCIAL, INC., its Designated Manager





By:                        
Name:                        
Title:                        


NEWSTAR EQUIPMENT FINANCE I, LLC, as Servicer


By:
NEWSTAR FINANCIAL, INC., its Designated Manager





By:                        
Name:                        
Title:                        



--------------------------------------------------------------------------------







Acknowledged and Agreed:


WELLS FARGO SECURITIES, LLC, as Deal Agent


By:                        
Name:                        
Title:                        











--------------------------------------------------------------------------------




Exhibit B


Schedule IV


Additional Forms of Contracts


[ATTACHED]




--------------------------------------------------------------------------------




Exhibit C


Schedule VII


Equipment Finance Credit and Collection Policy


[ATTACHED]




--------------------------------------------------------------------------------




Exhibit D


Schedule VIII


Equipment Policy


[ATTACHED]
